Title: To George Washington from John Rawlins, 15 November 1785
From: Rawlins, John
To: Washington, George



Honner’d Sir
Baltimore Novr 15th 1785

I am exceedingly sorry I have Dissopinted you so Long, of the Drawing and Estemate for your Room—its bein sickness and other Circumstances in my family that’s prevented it—to Ornaments in Ceiling, Cove, Cornice, & moulding at top of cove, with pannels on the walls plaine—my Lowest termes I can posibley, finish it for his £168 pounds this Currency, you finding my people and paying Travleing Charges —and remaine Honner’d Sir Yr Most Obdt Hble Svt,

John Rawlins

N.B. the Ornaments to Ceiling as pr Drawing you saw.
